Citation Nr: 0418928	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a low back 
disability. 

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO in Phoenix.  The 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Service medical records show treatment for acute and 
transitory low back sprain that resolved with treatment.  A 
chronic low back disability, to include degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
is not shown to have been present during the veteran's 
military service or until many years thereafter, and is not 
shown to be related to any incident of such service. 


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his service connection claim in a November 
2003 letter.  He was notified of the laws and regulations 
regarding service connection, as well as the substance of 
regulations implementing the VCAA in an October 2002 
statement of the case (SOC), a March 2003 supplemental 
statement of the case (SSOC) and a January 2004 SSOC.  On 
review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The November 2003 letter was provided by the AOJ prior to the 
transfer of the veteran's case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice 
was provided, the case was re-adjudicated, and an SSOC was 
provided to the veteran.  Also, the Board notes that the 
veteran waived any defect with respect to the timing of VCAA 
notice during his January 2004 hearing.  In reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The 
November 2003 letter, the October 2002 SOC, the March 2003 
SSOC and the January 2004 SSOC collectively informed the 
veteran of the type of evidence necessary to substantiate his 
service connection claim, and informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  These documents also advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  

Although the November 2003 letter sent to the veteran did not 
specifically contain the "fourth element," it did ask the 
veteran to tell VA about any other records that might exist 
to support his claim, and the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his service connection claim.

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this point is not prejudicial to the 
veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the veteran was afforded a VA 
examination of the spine in August 2001.  VA treatment 
records and records from a federal agency have been obtained.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of service connection 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

The veteran contends that he is entitled to service 
connection for a low back disability.  During his January 
2004 personal hearing, the veteran testified that he injured 
his back during basic training when he fell down a flight of 
stairs.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

When a chronic disease such as arthritis becomes manifest to 
a compensable degree within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

VA treatment reports dated from 1998 to 2001 confirm a 
current diagnosis of degenerative joint disease and 
degenerative disc disease of the lumbar spine.  However, 
there is no competent evidence of a low back disability at 
any time during service or of arthritis of the lumbar spine 
within the one-year period immediately following service.  
The veteran's current low back diagnoses were not rendered 
for approximately 29 years following discharge from service.  

There is also no medical evidence relating the veteran's 
current low back disability to his period of service.  The 
examiner who conducted the August 2001 VA examination 
attributed the veteran's current low back disability to a 
post-service back injury that occurred in 1982.  A review of 
the record reveals that the veteran injured his back (lumbar 
myofascial strain) in October 1982 while employed by the 
federal government and received federal workers' compensation 
for this post-service back injury.

The Board notes that the veteran complained of low back pain 
while in service which he attributed to a fall in January 
1969 and he was evaluated for this complaint.  The diagnosis 
was paravertebral muscle sprain.  Separation examination in 
October 1970 was silent for any complaint, diagnosis, or 
treatment related to the veteran's back.  Because there is no 
medical evidence of a low back disability until decades after 
service, the Board finds that the low back muscle sprain in 
service resolved without residuals.  
The Board has also considered the statement by the veteran's 
wife to the effect that she observes the veteran experiencing 
back pain and the Board does not doubt her assertion.  
However, as indicated above, there is no competent evidence 
relating the veteran's current back problems to service.  
Although the veteran contends that his current low back 
disability is attributable to service and has been 
symptomatic since then, the Board notes that the veteran's 
opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, while the veteran currently has a low back 
disability, such disability has not been medically attributed 
to an inservice event.  The preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



